DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, US Patent Application Publication No. US 2015/0339034 A1 and further in view .

As to independent claim 1, Garcia discloses a method comprising:
receiving, by a first client device, an update to a set of graphical elements being displayed by the first client device, the update including an annotation identifier corresponding to a first annotation type and data identifying a first graphical element from the set of graphical elements, the update to the set of graphical elements having been transmitted by a server in response to the server having received annotation data defining the update to the set of graphical elements from a second client device that is displaying the set of graphical elements (Figure 2 and paragraph [0036]: graphical user interfaces of user devices render for display annotations to the digital content, for example, user 1 of device 110A may provide an input such as annotation data for annotation data for annotating a portion of the digital content by highlighting a portion of the digital content, and/or inserting a comment associated to the portion of the digital content, and the annotation data is transmitted by the user device 110A to application server, which may create or update an annotation record stored on the database 126 of the server 18; paragraph [0037]: the annotation data includes one or more identifiers and/or attributes such as location of the annotation within the digital content, a relationship to another annotation such as type of annotation);
updating presentation of the set of graphical elements being displayed by the first client device based on the update such that the annotation identifier is presented at a (Figure 4 and paragraph [0038]: the server 118 may update the annotation records of the database upon receiving the annotation data, and the server may provide data indicative of selected annotation records to the users of the digital content, and the displays of device 110A and other devices may be updated in accordance with the annotation data selected and provided by the server);
in response to detecting an input selecting the annotation identifier presented at the location corresponding to the first graphical element, transmitting a request to the server for the annotation data corresponding to the annotation identifier (paragraph [0035]: a user may interact with the user interface to navigate or otherwise interact with the digital content displayed on the user device, or the user devices may transmit data (use data) that is indicative of the user interactions with the digital content, and the use data may be transmitted over the network to the application server, wherein the application server may facilitate track viewing history of users); and
in response to receiving the annotation data from the server, updating presentation of the set of graphical elements being displayed by the first client device based on the annotation data (paragraph [0048]: the digital content system may create or update annotations records in response to receiving the user inputs, and the digital content system may provide users annotations from the database).

	Garcia discloses one or more processors in the devices and server may operate to support performance of the relevant operation in a “cloud computing” environment (paragraph [0105]).  Garcia, however, does not disclose the server is a cloud-based server.
	In the same field of endeavor, Gopinath discloses one or more servers as part of cloud computing environment can provide annotation services to one or more client devices (paragraph [0007]).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Garcia to include a cloud server in an annotating system, as taught by Gopinath for the purpose of providing storage for storing annotation content and associated document images and providing them for access by multiple client devices (Gopinath, paragraph [0050]).

As to dependent claim 2, Garcia, however, does not wherein the annotation data includes multimedia content.
In the same field of endeavor, Gopinath discloses annotation elements can be text and/or video (Figures 5-6 and paragraph [0044]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Garcia to include multimedia annotation content, as taught by Gopinath, for the purpose of providing various types of annotations in collaboration system.

As to dependent claim 3, Garcia discloses wherein updating the presentation of the set of graphical elements being displayed by the first client device comprises:
(paragraph [0048]). 

As to dependent claim 4, Garcia discloses further comprising:
receiving a comment to be associated with the annotation data, the comment received via an input device of the first client device (paragraphs [0036]-[0038]); and
transmitting the comment and a user identifier to the server (paragraphs [0036]-[0038]).
Garcia discloses one or more processors in the devices and server may operate to support performance of the relevant operation in a “cloud computing” environment (paragraph [0105]).  Garcia, however, does not disclose the server is a cloud-based server.
	In the same field of endeavor, Gopinath discloses one or more servers as part of cloud computing environment can provide annotation services to one or more client devices (paragraph [0007]).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Garcia to include a cloud server in an annotating system, as taught by Gopinath for the purpose of providing storage for storing annotation content and associated document images and providing them for access by multiple client devices (Gopinath, paragraph [0050]).

As to dependent claim 5, Garcia discloses wherein the server causes presentation of a notification on a client device associated with the user identifier, the (paragraphs [0035], [0060]).
Garcia discloses one or more processors in the devices and server may operate to support performance of the relevant operation in a “cloud computing” environment (paragraph [0105]).  Garcia, however, does not disclose the server is a cloud-based server.
In the same field of endeavor, Gopinath discloses one or more servers as part of cloud computing environment can provide annotation services to one or more client devices (paragraph [0007]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Garcia to include a cloud server in an annotating system, as taught by Gopinath for the purpose of providing storage for storing annotation content and associated document images and providing them for access by multiple client devices (Gopinath, paragraph [0050]).

As to dependent claim 6, Garcia discloses receiving a second update to the set of graphical elements being displayed by the first client device, the second update including a second annotation identifier corresponding to a second annotation type and data identifying a second graphical element from the set of graphical elements, the second update to the set of graphical elements having been transmitted by the server in response to the server having received second annotation data defining the second update to the set of graphical elements from a third client device that is displaying the set of graphical elements (paragraphs [0036]-[0038], [0057], [0059]).
Garcia discloses one or more processors in the devices and server may operate to support performance of the relevant operation in a “cloud computing” environment (paragraph [0105]).  Garcia, however, does not disclose the server is a cloud-based server.
In the same field of endeavor, Gopinath discloses one or more servers as part of cloud computing environment can provide annotation services to one or more client devices (paragraph [0007]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Garcia to include a cloud server in an annotating system, as taught by Gopinath for the purpose of providing storage for storing annotation content and associated document images and providing them for access by multiple client devices (Gopinath, paragraph [0050]).

As to dependent claim 7, Garcia discloses updating presentation of the set of graphical elements being displayed by the first client device based on the second update such that the second annotation identifier is presented at a location corresponding to the second graphical element (paragraphs [0036]-[0038]).

Claims 8-14 are device claims that contain similar limitations of the method claims 1-7, respectively.  Therefore, claims 8-14 are rejected under the same rationale.

Claims 15-19 and 20 are medium claims that contain similar limitations of the method claims 1-5 and (6-7), respectively.  Therefore, claims 15-20 are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177